Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/04/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/04/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The phrase, “exposed from” in the specification (see the Abstract, and para. [0004], and elsewhere) is grammatically incorrect. The phrase, ”exposed by” or even, if the context is appropriate, “not covered by” are suggested as alternatives.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1-3, 8, 11-12, 14, 17, and 19, the phrase “exposed from” is grammatically incorrect. The phrase “exposed by” or even, if the context is appropriate, “not covered by” are suggested as alternatives.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 20180269181, hereinafter “Yang et al.”).

    PNG
    media_image1.png
    285
    599
    media_image1.png
    Greyscale

Yang et al. teaches a semiconductor device package, comprising: 
a substrate (170) having a first surface and a second surface opposite to the first surface; 
a connection structure (252) disposed on the first surface of the substrate; 
a package body (210) disposed on the first surface of the substrate, the package body partially covering the connection structure, wherein a portion of the connection structure is exposed by the package body and configured to provide an external interconnection; and 
a first electronic component (124a, e.g.,) disposed on the second surface of the substrate.
Regarding claim 4, the limitation, “wherein the connection structure is closer to an edge of the substrate compared with the first electronic component” is met by Fig. 7c above.
Regarding claim 17, Yang et al. teaches semiconductor device package, comprising: 
a substrate 170, having a first surface and a second surface opposite to the first surface; 
a connection structure (252) disposed on the first surface of the substrate; 
a package body (210) disposed on the first surface of the substrate, the package body partially covering the connection structure, wherein a portion of the connection structure is exposed by the package body; and 
a first electronic component (124a) disposed on the second surface of the substrate and at least partially disposed under the connection structure (252).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1 and 4, and further in view of Scanlan et al. (US 10373902 B2, hereinafter “Scanlan”).
Yang et al. as indicated above teaches the claimed invention, for example, teaches a semiconductor device package, comprising: 
a substrate (170) having a first surface and a second surface opposite to the first surface; 
a connection structure (252) disposed on the first surface of the substrate; 
a package body (210) disposed on the first surface of the substrate, the package body partially covering the connection structure, wherein a portion of the connection structure is exposed by the package body; and 
a first electronic component (124a, e.g.,) disposed on the second surface of the substrate. Yang et al., however, does not explicitly teach comprising a shielding layer disposed at a first side and a second side of the package body and exposing the portion of the connection structure
Scanlan teaches in col. 18, line 50 to col. 19, line  15 in Fig. 2k, that “[T]he  shielding layer 126 can be added over upper and lower portions of the module 114, … can optionally be formed as conformal EMI shielding that can cover all or most of the top and side surfaces of the module 114 …”. It would have been obvious to one having an ordinary skill in the art before the effective of the filing date of the claimed invention to dispose a shielding layer to a first side and a second side of the package body as suggested by Scanlan.
With regard to the limitation, “wherein the shielding layer is further disposed at a third side of the package body different from the first side and the second side of the package body’, as recited in claim 9, and the limitation, “wherein the shielding layer further covers a lateral surface of the substrate extending between the first surface and the second surface of the substrate”, as recited in claim 10, please see Scanlan’s col. 18, line 50 to col. 19, line  15 in Fig. 2k, as indicated above in the rejection of claim 8.
Regarding claim 15, the limitation, “wherein the first electronic component is at least partially disposed under the connection structure” is met by Yang’s Fig. 7c which shows the first electronic component (124a) is at least partially disposed under the connection structure.(252).

Claims 2-3, 5-7, 11-14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the objection in para [0005] as indicated above.
The prior art(s) of record fails to further teach and/or suggest:
(i) wherein the first electronic component is exposed by the package body set forth in claim 2; 
(ii) further comprising: an active component disposed on the first surface of the substrate; and a passive component disposed on the first surface of the substrate and between the active component and the connection structure from a cross-sectional view set forth in claims 5(16);
(iii) further comprising a second electronic component disposed on the package body and electrically connected to the portion of the connection structure set forth in claims 6(13); 
(iv) wherein the first electronic component is exposed by the package body set forth in claim 11;
(v) further comprising a second electronic component disposed on the package body and electrically connected to the portion of the connection structure set forth in claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816